ORDER

PER CURIAM.
AND NOW, this 9th day of October, 2003, upon consideration of the Report and Recommendations of the Disciplinary Board dated July 29, 2003, it is hereby
ORDERED that KEITH ACTON HAL-TERMAN be and he is SUSPENDED from the Bar of this Commonwealth for a period of three years, retroactive to De*173cember 28, 2001, and he shall comply 'with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.